DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number or line number of the pregrant publication corresponding to this application, US 2020/0165134. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Claim(s) 1, 3, and 8-21 is/are pending.
Claim(s) 1, 11, 13, 15, 17, and 19 is/are currently amended.
Claim(s) 21 is/are new.
Claim(s) 2 and 4-7 is/are acknowledged as cancelled.
	The action is NON-FINAL. 
Response to Arguments
Claim Rejections – 35 U.S.C. §112
112(a)
I. With respect to the rejection of Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the rejection was not substantively traversed. (Remarks of 6/13/2022 at 6-7). The analysis is presumed correct. As understood, the Remarks rely on Amendments. (Remarks of 6/13/2022 at 7) (“All 112 issues are addressed by the amendments herein.”). The rejection on the grounds as previously set forth is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, the rejection was not substantively traversed. (Remarks of 6/13/2022 at 6-7). The analysis is presumed correct. As understood, the Remarks rely on Amendments. (Remarks of 6/13/2022 at 7) (“All 112 issues are addressed by the amendments herein.”). The rejection on the grounds as previously set forth is WITHDRAWN.  

112(b)
I. With respect to the rejection of Claim(s) 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the rejection was not substantively traversed. (Remarks of 6/13/2022 at 6-7). The analysis is presumed correct. As understood, the Remarks rely on Amendments. (Remarks of 6/13/2022 at 7) (“All 112 issues are addressed by the amendments herein.”). The rejection on the grounds as previously set forth is WITHDRAWN.
II. With respect to the rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention, Applicants have not resolved the difference between what they said the claims were and what the claims actually recited. (Remarks of 6/13/2022 at 6-7). That said, and as noted above, the intent is apparently to rely on what is claimed now. (Remarks of 6/13/2022 at 7) (“All 112 issues are addressed by the amendments herein.”). The rejection on the grounds as previously set forth is WITHDRAWN.

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-4 and 8-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”) in view of: (i) “Pyrolysis,” accessed online at https://www.britannica.com/science/pyrolysis on 6 January 2022 (hereinafter “Pyrolysis at __”) to show the meaning of a term, this rejection was not specifically traversed. The analysis is presumed correct. As understood, the traversal was done en masse, stating:
Claim 1 has been amended to require that “the composite comprises micron-sized wrinkles on the surface.” This finds support in the specification on page 4, line 1-5 and figures 7 and 8, and on page 6, lines 8-20.

Claim 1 has also been amended to specify that the precursor is a photoresist and that the crosslinking is photo-crosslinking. This finds support also on page 4, line 1-5 and figures 7 and 8, and on page 6, lines 8-20.

These two noted features in particular distinguish Ahammad, which does not disclose or suggest these features. One skilled in the art would not be motivated to amend Ahammad to feature these features.

New independent claim 21 has been added, which is essentially drawn to the precursor - a polymer photoresist matrix embedded with a gold precursor. Ahammad discloses nothing analogous to this.

Ahammad, relates to the use of taro as a carbon source for the creation of the glassy carbon. The application refers to the use of a polymer photoresist matrix as a precursor to the glassy carbon. The wrinkle nature of the claimed glassy carbon is claimed directly, and moreover the process by which the wrinkles arise is also recited in the product-by-process format, such that the claimed wrinkles are not merely any wrinkles, but are instead limited and narrowed the [sic – to the] particular type of wrinkles that arise from the product-by-process elements.

(Remarks of 6/13/2022 at 7-8) (emphasis added). 
	In response: Claim 21 is restricted by original presentation, below. The Remarks admit this is an intermediate-final product relationship vis-à-vis what has been prosecuted up to this point. The Remarks directed to the newly claimed wrinkle feature suggest that the claimed wrinkle is to be distinguishable from other wrinkles. Id. (“not merely any wrinkles”). Ostensibly this is due to the process recited in the product-by-process limitation. Id. (“the particular type of wrinkles that arise from the product-by-process elements.”). The wrinkles as claimed, however, are recited outside of the product-by-process limitation. This arguably raises certain issues, which are addressed in the Claim Construction and Claim Rejections - 35 USC 112 sections, below. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 6-7 under 35 U.S.C. 103 as being unpatentable over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”) in view of: (i) “Pyrolysis,” accessed online at https://www.britannica.com/science/pyrolysis on 6 January 2022 (hereinafter “Pyrolysis at __”) to show the meaning of a term, no substantive treatment of the rejection was given. The analysis is presumed correct. The rejection is WITHDRAWN in view of the discussion above.  
III. With respect to the rejection of Claim(s) 5-7 under 35 U.S.C. 103 as being unpatentable over Ahammad, et al., Pyrlytic preparation of gold nanoparticle-coated taro carbon and its application for the selective detection of dopamine, New J. Chem. 2018; 42: 4543-4552 (published 08 February 2018, hereinafter “Ahammad at __”) in view of: (i) “Pyrolysis,” accessed online at https://www.britannica.com/science/pyrolysis on 6 January 2022 (hereinafter “Pyrolysis at __”) to show the meaning of a term, and further in view of: (ii) Fayemi, et al., Metal Oxide Nanoparticles/Multi-walled Carbon Nanotube Nanocomposite Modified Electrode for the Detection of Dopamine: Comparative Electrochemical Study, J. Biosens. Bioelectron 2015; 6(4), pages 1-14 (hereinafter “Fayemi at __”).

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (Claims 1, 3, and 8-21) and II (Claim 21) are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as material for lipid bilayer barriers – see e.g. US 2003/0096418 to Yamazaki et al. – and/or as a material from which to refine/recycle gold, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Construction
	Claim 1, as amended, is reproduced below:
1. (Currently Amended) A wrinkled composite of gold nanoparticles and glassy carbon comprising: 


glassy carbon, and
gold nanoparticles,
[AltContent: textbox (A)]wherein the gold nanoparticles are both embedded within the glassy carbon and on the surface of the glassy carbon,
wherein the composite comprises micron-sized wrinkles on the surface, and


wherein the composite is manufactured by a process comprising:
[AltContent: textbox (B)]providing a gold precursor embedded within a photoresist matrix;
photo-crosslinking the photoresist matrix embedded with the gold precursor, and
pyrolysing the crosslinked matrix embedded with the
gold precursor.

Claim 1 recites both features of the product (Section A) and contains product-by-process language (Section B). As noted above, the Remarks believe the wrinkles to be a result of the product-by-process language. (Remarks of 6/13/2022 at 2) (“The wrinkle nature of the claimed glassy carbon is claimed directly, and moreover the process by which the wrinkles arise is also recited in the product-by-process format, such that the claimed wrinkles are not merely any wrinkles, but are instead limited and narrowed the [sic – to the] particular type of wrinkles that arise from the product-by-process elements.”) (emphasis added). The Examiner doesn’t entirely agree, but notes below in the rejection under 35 USC 112 that this issue could be addressed by correcting some antecedent basis issues present in the claims as amended. 
Pending resolution of the indefiniteness issues developed below, the product-by-process language (Section B) is construed as requiring the structural/compositional features recited in the first half of the claim (Section A), and nothing more. As reflected in the Remarks discussed above, this appears to be the intent of the claim drafter. If this is error, note that by rule responses must point out errors in the Examiner’s action, in writing. See 37 CFR 1.111(b) (“The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.”) (emphasis added). Stated differently, if this is not addressed, the Examiner will assume the claim has been construed correctly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 1, 3, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite “A wrinkled composite…” in the preamble.  Claim 1 goes on to recite “the composite” twice, once in the newly added limitation regarding wrinkles and a second time in the product-by-process clause. This language lacks antecedent basis. See MPEP 2173.05(e) (“The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made.”). To address this indefiniteness, the Examiner recommends writing the claim this way:
1. (Currently Amended) A wrinkled composite of gold nanoparticles and glassy carbon comprising: 
glassy carbon, and
gold nanoparticles,
wherein the gold nanoparticles are both embedded within the glassy carbon and on the surface of the glassy carbon,
wherein the wrinkled composite comprises micron-sized wrinkles on the surface, and
wherein the wrinkled composite is manufactured by a process comprising:
providing a gold precursor embedded within a photoresist matrix;
photo-crosslinking the photoresist matrix embedded with the gold precursor, and
pyrolysing the crosslinked matrix embedded with the
gold precursor.

Doing so will obviate the rejection. Dependent claims not specifically addressed import this issue. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 3, and 8-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cubukcu, et al., Examination of performance of glassy carbon paste electrode modified with gold nanoparticle and xanthine oxidase for xanthine and hypoxanthine detection, Talanta 2007; 74: 434-439 (hereinafter “Cubukcu at __”). 

With respect to Claim 1, this claim recites in the preamble “[a] wrinkled composite of gold nanoparticles and glassy carbon.” Cubukcu teaches what is construed as a composite. See e.g. (Cubukcu “Abstract”) (“A composite electrode…”). The composite has wrinkles. (Cubukcu at 437, “Fig. 6(C)”). 
Claim 1 further requires “glassy carbon.” Glass carbon is taught. (Cubukcu “Abstract,” 434 – 2.3 Electrode preparation, passim).  
Claim 1 further requires “gold nanoparticles.” Gold nanoparticles are taught. (Cubukcu “Abstract,” 434 – 2.3 Electrode preparation, passim).  
Claim 1 further requires “the gold nanoparticles are both embedded within the glassy carbon and on the surface of the glassy carbon.” The mixing reasonably suggests uniform dispersal of the nanoparticles within and on the surface of the glassy carbon. (Cubukcu ar 434 – 2.3 Electrode preparation, passim).  
Claim 1 further requires “the composite comprises micron-sized wrinkles on the surface.” What are interpreted as micron sized wrinkles are taught. (Cubukcu at 437, “Fig. 6(C)”).
Claim 1 further requires “the composite is manufactured by a process comprising: providing a gold precursor embedded within a photoresist matrix; photo-crosslinking the photoresist matrix embedded with the gold precursor, and pyrolysing the crosslinked matrix embedded with the gold precursor.” (emphasis added). This is product-by-process language. As noted above and elsewhere, the claim is construed as requiring the structural/compositional features recited in the claim, as addressed above. The status as a product-by-process claim serves as the basis for the rejection under 35 USC 102/103, per Agency practice and applicable law. MPEP 2113. 
As to Claim 3, at least electrode fabrication is taught. (Cubukcu ar 434 – 2.3 Electrode preparation).  
As to Claim 8, the discussion of Claim 3 is relied upon for teaching at least electrodes. Cubukcu teaches detection of xanthine and hypoxanthine with these. (Cubukcu “Absract,” passim). Application of the xanthine and hypoxanthine containing samples to electrode “functionalizes” it. (Cubukcu at 435, col. 2 – 2.5 Sample Application, 3. Results and discussion et seq.).  
As to Claim 9, xanthine and hypoxanthine are interpreted as at least thereaputics. The Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 10, xanthine and hypoxanthine are interpreted as at least thereaputics. The Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 11, xanthine and hypoxanthine are interpreted as at least enzymes and/or human/animal origin cells. The Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 12, the Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 13, an electrode is taught, as discussed above. As such, the composite is understood has providing conductivity. The Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 14, the Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 15, the Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 16, what is understood as biosensing is taught, as discussed above. The Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 17, an electrode is taught, as discussed above. As such, the composite is understood has providing conductivity. The Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 18, the Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 19, the Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 20, what is understood as biosensing is taught, as discussed above. The Office does not have the capability to test the material of Cubukcu. However, as the structural/compositional features are taught, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736